Citation Nr: 1719614	
Decision Date: 06/02/17    Archive Date: 06/14/17

DOCKET NO.  15-12 630	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs St. Paul Pension Management Center in
 St. Paul, Minnesota



THE ISSUE

Entitlement to nonservice-connected pension benefits, to include whether the Veteran's countable income exceeds the maximum annual income limit for such benefits.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. Smith, Counsel

INTRODUCTION

The Veteran served on active duty during World War II from January 1946 to December 1946 in the United States Army.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2014 decision of the Department of Veterans Affairs (VA) St. Paul Pension Management Center in St. Paul, Minnesota.

In his April 2015 VA Form 9, the Veteran requested a Board hearing at his local VA office.  In December 2015, he withdrew his request.

The electronic filing system contains additional documents pertinent to the present appeal that were associated with the record since the issuance of the October 2015 supplemental statement of the case (SSOC).  In the absence of a specific, written request for initial agency of original jurisdiction (AOJ) review of any additional evidence, there is an automatic waiver of AOJ review.  See 38 U.S.C.A. § 7105(e)(1), (2) (West 2014) (applicable in cases where the substantive appeal is filed on or after Feb. 2, 2013).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran served during a period of war, is over the age of 65, and meets the statutorily-defined net worth and annual income requirements for nonservice-connected pension.


CONCLUSION OF LAW

The criteria for receiving nonservice-connected pension benefits are met.  38 U.S.C.A. §§ 1521, 5107 (West 2014); 38 C.F.R. §§ 3.3, 3.23, 3.271, 3.272, 3.273 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Nonservice-connected improved pension is available to a Veteran of a period of war who meets statutorily-defined service, net worth, and annual income requirements, and who is permanently and totally disabled from nonservice-connected disability not the result of willful misconduct, or who is 65 years of age or older.  38 U.S.C.A. §§ 1501 , 1502, 1503, 1513, 1521, 1522 (West 2014); 38 C.F.R. §§ 3.3 (a)(3), 3.23.  The purpose of VA pension benefits is to provide a subsistence income for Veterans of a period of war who are totally disabled and who are otherwise unable to maintain a basic, minimal income level.  The Veteran's countable annual income must not exceed the specified maximum annual pension rate (MAPR), as increased periodically.  38 U.S.C.A. § 1521; 38 C.F.R. § 3.3. 

Special monthly pension (SMP), with an increased rate of payment and a higher income limit or MAPR, is warranted if the Veteran is in need of regular aid and attendance and meets the other requirements.  38 U.S.C.A. § 1521 (d); 38 C.F.R. § 3.351 (a)(1).  As indicated by his claim form, the Veteran does not require the regular aid or assistance of another person and is not housebound.  He does not seek SMP and the claim has been properly developed as one for nonservice-connected pension benefits only.  

Some of the basic eligibility requirements are not in dispute.  There is no dispute that the Veteran had greater than 90 days service during World War II.  Additionally, he was born in 1927 and is over the age of 65.  The dispositive question is whether his countable income is too high to enable the award of pension benefits.

In determining annual income for pension purposes, all payments of any kind or from any source (including salary, retirement or annuity payments, or similar income, which has been waived) are generally counted as income during the 12-month annualization period in which received.  Fractions of dollars will be disregarded in computing income; and only those amounts that are listed in 38 C.F.R. § 3.272  may be excluded from countable income for determining entitlement to improved pension.  38 U.S.C.A. § 1503 ; 38 C.F.R. §§ 3.271, 3.272.  For an original claim for pension, the initial annualization period extends from the date of receipt of the claim through the end of the month that is 12 months from the month during which entitlement arose.  

Relevant to this case, unreimbursed medical expenses paid within the 12 month annualization period are excluded from income, if: (i) they were or will be paid by a veteran or spouse for medical expenses of the veteran, spouse, children, parents and other relatives for whom there is a moral or legal obligation of support; (ii) they were or will be incurred on behalf of a person who is a member or a constructive member of the veteran's or spouse's household; and (iii) they were or will be in excess of 5 percent of the applicable MAPR(s) for the veteran (including increased pension for family members but excluding increased pension because of need for aid and attendance or being housebound) as in effect during the 12-month annualization period in which the medical expenses were paid.  38 C.F.R. 
 § 3.272(g).

The Veteran's annual income is derived from several sources.  Records from the Social Security Administration (SSA) show that in 2013, the last full calendar year prior to his claim, he received $158.90 per month, or $1906 annually.  In 2014, he received $160.90 per month, or $1930 annually.  His spouse received $561.40 per month in 2013, or $6736 annually, and $571.40 per month in 2014, or $6856 annually.  He receives $1768 per month, or $21,216 annually, from the United States Civil Service.  He received a one-time payment in interest or dividends in 2013 in the amount of $115 for himself and $323.50 for his spouse, which may be counted as income for that year.  38 C.F.R. § 3.271(a)(3).  Thus, in 2013, his annual income was $30,296.  In 2014, it was $30,002.

In 2013, the MAPR for veterans with a spouse and no other dependents was $16,569, and in 2014 it was $16,851.  See 38 U.S.C.A. § 1521 (c)-(d); 38 C.F.R. § 3.23; see also Veterans Pension Rate Table, http://www.benefits.va.gov/pension/current_rates_veteran_pen.asp, accessed May 23, 2017. 

However, under 38 C.F.R. § 3.272 , medical expenses in excess of five percent of the MAPR which have been paid shall be excluded from countable income for the purpose of determining entitlement to improved pension.  The Veteran's medical expenses consist of $1248 in Medicare insurance for the Veteran, $1560 in Medicare insurance for his spouse, $7200 in Blue Cross/Blue Shield insurance for the Veteran, $3100 in hearing aids for his spouse, and $180 in urinary pads for the Veteran, totaling $13,288.  Accompanying his Notice of Disagreement, he submitted a form clarifying that the total of these costs was $14,352.  The Board will resolve doubt in favor of the Veteran and accept the higher figure.  While the AOJ excluded the hearing aids and urinary pads as non-recurring expenses, the Board disagrees.  M21-1, Part V, Subpart iii, Chapter 1, Section G.2.c specifically includes hearing aids in the "List of Common Allowable Medical Expenses," and the Board does not agree that the need for urinary pads would not constitute a recurring expense.

As the medical expenses exceeded five percent of the MAPR for both 2013 ($828) and 2014 ($842), they can be deducted.  see Veterans Pension Rate Table, http://www.benefits.va.gov/pension/current_rates_veteran_pen.asp, accessed May 23, 2017.  Only the amount in excess of 5 percent of the minimum MAPR is excludable from income.  M21-1, Part V, Subpart iii, Chapter 1, Section G.2.b (see sample calculation).  Deducting the 5 percent, or $828, from $14,352 for 2013 results in $13,524 as excludable from his income.  Deducting the 5 percent, or $842, from $14,352 for 2014 results in $13,510 as excludable from his income.

Accordingly, the Veteran's countable income for pension for 2013, adjusted to reflect the maximum annual medical expenses demonstrated in the record, was $16,772 ($30,296 minus $13,524).  His countable income for pension for 2014, adjusted to reflect the maximum annual medical expenses demonstrated in the record, was $16,492 ($30,002 minus $13,510).   In 2013, his income of $16,772 exceeded the MAPR of $16,569, however, as previously noted, the initial annualization period extends from the date of receipt of the claim through the end of the month that is 12 months from the month during which entitlement arose.  See M21-1, Part V, Subpart iii, 1.E.7.a.  As the Veteran's claim was not filed until May 2014, he would not be entitled to benefits for 2013 anyway.  Significantly, for 2014, his income of $16,492 did not exceed the MAPR of $16,851.

As noted above, an award of nonservice-connected improved pension also requires the Veteran to meet the net worth requirements under § 3.274.  C.F.R. § 3.3 (a)(3).  
There is no specific dollar limitation on net worth (as opposed to income) that bars an otherwise eligible claimant from receiving pension benefits.  Entitlement to pension will be denied however, when the corpus of a veteran's estate (and that of any spouse) is such that, under all circumstances, including consideration of the annual income of the veteran, his spouse, and any cohabitating children, it is reasonable that some part of the corpus of such estates be consumed for the veteran's maintenance.  38 C.F.R. § 3.274 (a).  The terms "corpus of estate" and "net worth" mean the market value, less mortgages or other encumbrances, of all real and personal property owned by the claimant except the claimant's dwelling and personal effects.  38 C.F.R. § 3.275 (b).

In determining whether some part of a veteran's estate should be consumed for maintenance, consideration will be given to the amount of the claimant's income together with the following: whether the property can be readily converted into cash at no substantial sacrifice; life expectancy; number of dependents who meet the definition of a member of the family; and potential rate of depletion, including unusual medical expenses for the claimant and the claimant's dependents.  38 C.F.R. § 3.275 (d).  

Again, what constitutes excessive net worth is a question of fact, and while no specific dollar amount can be designated as excessive net worth, as a general rule, VBA's adjudication manual directs the rating agency to undertake development action to determine if net worth is excessive for any claimant who has an estate of $80,000 or greater.  See VBA Manual M21-1, V.iii.1.J.4.b.  A number of variables must be taken into consideration when making a net worth determination including income from other sources, family expenses, claimant's life expectancy, and convertibility into cash of the assets involved.  VBA Manual M21-1, V.iii.1.J.4.a.  In general, the older an individual is, the smaller estate the individual requires to meet his/her financial needs. 

Thus, the basic issue in evaluating net worth is to determine whether or not the claimant's financial resources are sufficient to meet his or her basic needs without assistance from VA.  VA's income-based programs are intended to give beneficiaries a minimum level of financial security.  They are not intended to protect substantial assets or build up the beneficiary's estate for the benefit of heirs.  VBA Manual M21-1, V.iii.1.J.1.g.  It is VA policy to deny pension for excessive net worth if a claimant's assets are sufficiently large that the claimant could live off these assets for a reasonable period of time.  Id.  Essentially, pension entitlement is based on need and that need does not exist if a claimant's estate is of such size that he/she could use it for living expenses.  VBA Manual M21-1, V.iii.1.J.1.h.

Pursuant to a December 2014 updated section on the Veteran's net worth, his net worth consists of $11,600 in non-interest bearing bank accounts, $1000 in business assets, and $30,000 in his spouse's interest-bearing bank account or certificate of deposits.  This totals $42,600, well under the $80,000 threshold for undertaking development to determine if net worth is excessive.  See VBA Manual M21-1, V.iii.1.J.4.b.  Further, the Board does not find these assets are so large that the Veteran and his spouse could live off them for a reasonable period of time, particularly as their medical needs increase with age.

Thus, resolving any doubt in favor of the Veteran, the Board finds the evidence is at least in equipoise in showing that he meets both net worth and annual income requirements for the award of non-service connected pension benefits.   


ORDER

Entitlement to nonservice-connected pension benefits is granted.




____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


